Citation Nr: 1602871	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  14-12 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable rating for service-connected pleural plaques (claimed as lung condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1955 to March 1959.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule the Veteran for a video conference hearing before the Board.

In his April 2014 Form 9, the Veteran requested a hearing before the Board.  In a statement dated June 16, 2015, the Veteran indicated he no longer wished to have a hearing.  Thereafter, on June 22, 2015, the Veteran indicated he did wish to request a hearing for his pending appeal.  In a statement dated June 29, 2015, the Veteran's representative indicated the Veteran wished to have a video conference hearing scheduled as soon as possible.  Such correspondence is the most recent and suggests that a hearing request is still pending.  The Veteran has yet to be scheduled for a hearing and there is no indication the Veteran withdrew his most recent request.

A veteran has a right to request a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2015).

Accordingly, the Board will remand the claim to afford the Veteran a hearing before a Veterans Law Judge in accordance with his request.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a video conference hearing before the Board in accordance with applicable procedures. The Veteran and his representative must be provided with notice as to the time and place to report for the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

